Citation Nr: 0532482	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability.

3.  Entitlement to a compensable rating for ankylosis of the 
fifth finger of the right hand.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to service connection for left and right knee 
disabilities.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for a left foot 
disability.

8.  Entitlement to service connection for a lower back 
disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in May 1996 with 
20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision.  The veteran filed his 
notice of disagreement in September 1996, the RO issued a 
statement of the case in February 1997, and the veteran 
perfected his appeal later that month.  

In a February 2005 rating decision, the RO granted service 
connection for the veteran's skin rash of the groin.  Given 
that the claim was for entitlement to service connection, the 
rating decision is considered to be a full grant of benefits 
sought.

The Board notes that the issues the veteran certified to the 
Board in his substantive appeal dealt with pain in the arch 
of his left foot, and a puncture wound in his right foot.  
While neither of the claims, as will be discussed below, is a 
current disability for rating purposes, the Board notes that 
the medical evidence does show some form of skin condition of 
the feet.  However, as the question of a skin condition of 
the feet is not currently before the Board, the Board will 
not further address it. 

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence of record fails to show the 
veteran's diastolic pressure is predominantly 120 or more.

2.  The preponderance of evidence fails to show that either 
the veteran's clavicle, or his scapula, is dislocated or 
forms a nonunion with loose movement; or that the veteran's 
range of arm motion is limited to shoulder level.

3.  The fifth finger of the veteran's right hand was not 
amputated.

4.  The preponderance of evidence fails to show that the 
veteran's hemorrhoids are either large or thrombotic, or are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

5.  The preponderance of evidence fails to show a right foot 
disability related to a service.

6.  The preponderance of evidence fails to show a left foot 
disability related to service.

7.  The preponderance of evidence fails to link the veteran's 
osteoarthritis of his right knee to his time in service.

8.  The preponderance of evidence fails to show a current 
lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2005).

2.  The criteria for a rating in excess of 10 percent 
disabling for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DC 5203-5201 (2005).

3.  The criteria for a compensable rating for ankylosis of 
the fifth finger of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, DC 5227 (2005).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2005).

5.  The criteria for service connection for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  The criteria for service connection for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

8.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

In an appeal of an initial rating, as here, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

Hypertension

The veteran's hypertension is currently rated at 20 percent 
under 38 C.F.R. § 4.104, DC 7101.  During the course of this 
appeal, the criteria for evaluating hypertension changed 
slightly.  In this decision, the Board will consider the 
criteria in effect both prior to and after December 1997.  

Under the criteria in effect prior to December 1997, 20 
percent is assigned for hypertension when diastolic pressure 
is predominantly 110, or more, with definite symptoms; 40 
percent is assigned when diastolic pressure is predominantly 
120, or more, with moderately severe symptoms; and 60 percent 
rating is assigned when diastolic pressure is predominantly 
130, or more, with severe symptoms.

The rating schedule also indicates that for 40 and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.  38 C.F.R. § 4.104, DC 
7101, Note (1) (1997).

Under the revised criteria, 20 percent is assigned for 
hypertension either when diastolic pressure is predominantly 
110 or more, or when systolic pressure is predominantly 200 
or more; 40 percent is assigned when diastolic pressure is 
predominantly 120 or more; and 60 percent rating is assigned 
when diastolic pressure is predominantly 130 or more.  

The veteran has had his blood pressure checked on a number of 
occasions in connection with his diagnosis of hypertension.  
In February 2002, the veteran's blood pressure was 143/79.  
In August 2003, the veteran's blood pressure was 180/115, 
although it was noted that he had been out of blood pressure 
medication for several weeks.  In November 2003, the 
veteran's blood pressure was 136/84.  In May 2004, the 
veteran's blood pressure was 146/98 and 136/84.  In July 
2004, the veteran's blood pressure was 132/98.  In November 
2004, the veteran's hypertension was noted to be under 
reasonable control, and his blood pressure was 139/81.

At a VA examination in July 2004, the examiner noted past 
blood pressure readings for the veteran of 149/80 (November 
2003), 164/106 and 146/90 (May 2004); and indicated that his 
blood pressure that day was 190/118, 182/114, and 180/110; 
and his heart was regular.

The Board has reviewed the extensive treatment records 
regarding the veteran's hypertension.  However, the medical 
evidence has not shown moderately severe symptoms, and, as 
the many blood pressure readings above reflect, the veteran's 
diastolic pressure has not been predominantly 120 or more.  
As such, a rating in excess of 20 percent for hypertension is 
not available under either the old or revised rating 
criteria. 


Left Shoulder Disability

The veteran asserted (such as in his notice of disagreement 
in September 1996) that he has constant pain and discomfort 
in his left shoulder with restricted motion.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a, DC 5203 for impairment of the clavicle or scapula.  
Under DC 5203, a 10 percent rating is assigned when there is 
malunion of either the clavicle or scapula; or when there is 
nonunion of either the clavicle or scapula without loose 
movement.  A 20 percent rating is assigned if there is 
nonunion of either the clavicle or scapula with loose 
movement; or when either the clavicle or scapula has been 
dislocated.

The veteran underwent a VA examination of his shoulder in 
April 1997.  Range of motion testing revealed abduction to 60 
degrees, anterior flexion to 70 degrees, supination to 45 
degrees, and pronation to 10 degrees.  The anterior shoulder 
was tender on palpation, but no edema, inflammation, or 
swelling was noted.  The veteran did find it difficult to 
reach behind his back due to pain.  The veteran was diagnosed 
with degenerative arthritis.

The veteran underwent a second VA examination in July 2004, 
at which he indicated that he injured his shoulder several 
times in 1979 and 1980 playing football and wrestling, which 
caused chronic dislocations.  The veteran indicated that 
certain movements such as abduction triggered pain.  The 
veteran denied any flare-ups, swelling, heat, or redness.  
Upon physical examination, the examiner saw no erythema, 
redness, heat, or swelling.  Range of motion testing revealed 
flexion of 0-180 degrees, shoulder abduction of 0-160 degrees 
with pain at 160 degrees, external rotation of 0-90 degrees, 
and internal rotation of 0-90 degrees.  Repetitive motion 
caused the veteran to have pain.  X-rays showed degenerative 
changes, and the veteran was diagnosed with osteoarthritis of 
the left shoulder.

While the veteran's shoulder dislocated several times during 
service, thereby requiring surgery, the medical evidence 
fails to show any problems with dislocation since service.  
Additionally, the examinations have not shown any loose 
movement associated with a nonunion of the shoulder.  Thus, a 
rating in excess of 10 percent under DC 5203 is not 
warranted.  

The Board must also consider whether a higher rating is 
available under a different rating code.  Under DC 5201, a 20 
percent rating is assigned for limitation of motion of the 
arm at shoulder level.  In this case, the recent VA 
examination showed that the veteran has nearly full range of 
motion in his shoulder.  While an earlier examination showed 
more limited motion, the overall disability picture more 
nearly approximates the criteria for a 10 percent rating 
since there is no indication of shoulder swelling, erythema, 
heat or redness.  Furthermore, while the examiner noted that 
the veteran had some pain associated with repetitive motion, 
this did not diminish his range of shoulder motion.

Accordingly, a rating in excess of 10 percent for a left 
shoulder disability is denied.

Ankylosis of the finger

The veteran has a noncompensable rating for ankylosis of the 
little finger of his right hand under 38 C.F.R. § 4.71a, DC 
5227.  Under DC 5227, a noncompensable rating is assigned 
whether the ankylosis is favorable or unfavorable.   

At a VA examination in July 2004, the veteran stated that his 
finger "ain't sore no more," noted that the range of motion 
in his finger had returned and indicated that he had no pain 
and no discomfort associated with his fifth metacarpal.  The 
examiner observed that the finger was nontender and there was 
no objective evidence of deformity, malunion, or nonunion.

Additionally, the Board notes that short of amputation of the 
finger itself, an injury to only the little finger is 
considered a noncompensable disability for rating purposes.  

Given that the veteran has no current complaints, and that 
the little finger was not amputated, an increased rating for 
this disability is denied.  


Hemorrhoids

The veteran's hemorrhoids are currently rated as 
noncompensable under 38 C.F.R. § 4.114, DC 7336.  Under DC 
7336, external or internal hemorrhoids are assigned a 
noncompensable rating when they are mild or moderate.  A 10 
percent rating is assigned when external or internal 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned when the external or internal 
hemorrhoids have either persistent bleeding with secondary 
anemia, or have fissures.

At an examination in November 1996, the examiner diagnosed 
the veteran to have probable episodic prolapse of hemorrhoids 
without bleeding.  There was no anemia or fecal leakage.  At 
a second VA examination in July 2004, the veteran indicated 
that he had not had many problems with his hemorrhoids.  He 
had no loss of sphincter control and no fecal leakage.  The 
veteran also stated that he had not had any bleeding or 
thrombosis of his hemorrhoids since 1997.  On physical 
examination, the examiner noted that there was no colostomy 
or evidence of fecal leakage, there was normal sphincter tone 
and no internal hemorrhoids were palpable.  There were also 
no signs of anemia or fistulas.  The examiner did note two 
small tags of pea-sized hemorrhoids which were non-thrombosed 
and had showed no evidence of bleeding.  The veteran was 
diagnosed with non-thrombosed hemorrhoids.  

Given that the medical evidence of record shows neither large 
nor thrombotic hemorrhoids with the required characteristics 
for a 10 percent rating, the veteran's claim is denied.

II. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.


Lower Back Pain

The veteran asserted in his substantive appeal that he has 
lower back pain in the lumbar region of his back which caused 
difficulty bending, stooping or walking. 

On his retirement physical in February 1996, the veteran was 
noted to have uncomplicated, mechanical, lower back pain, and 
service medical records reflect that the veteran received 
treatment for lower back pain following a basketball injury 
in 1995.

Nevertheless, while the veteran complained of lower back 
pain, a VA medical examination in November 1996 failed to 
show a current lower back disability.  The examiner found 
that the veteran's spine showed no postural abnormalities, 
fixed deformity or tenderness and straight leg raising was 
within normal limits.  The musculature was normal, range of 
motion testing revealed forward flexion to 90 degrees, 
backward extension to 45 degrees, rotation of 60 degrees both 
to the left and to the right, lateral flexion of 45 degrees 
to the left and right, and there was no objective evidence of 
pain on motion.  X-rays of the lumbar spine failed to 
demonstrate any significant abnormality, or narrowed disk 
spaces; and the veteran was diagnosed with episodic lower 
backache, probably myalgia.  

The Board notes that myalgia is defined as muscular pain.  
See Stedman's Medical Dictionary 809 (27th ed. 2000).  
However, a diagnosis of pain is not a disability which has 
resulted from an injury or a disease.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
 
While the veteran may have lower back pain, the fact remains 
that the doctor who examined his lower back found no evidence 
to warrant a diagnosis of a lower back disability.  In sum, 
the preponderance of the evidence is against finding that the 
veteran has a current lower back disability; and it must 
therefore be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee

The veteran asserted in his substantive appeal that he has 
swelling and pain in his right knee.

However, service medical records fail to show any treatment 
for the right knee in service; the veteran indicated "no" 
on his personal medical history survey in February 1996 when 
asked if he had then, or had ever had, either arthritis, or a 
trick/locked knee; and the veteran's lower extremities were 
noted to be normal on his separation physical in February 
1996. 

While X-rays taken in March 2000 show some degenerative 
changes in the right knee; and X-rays taken in July 2004 show 
degenerative knee arthritis bilaterally, which were more 
marked on the right knee, the veteran's file is void of a 
medical opinion of record linking the arthritis to his time 
in service, and there is no evidence of inservice treatment 
of the right knee.  As such, his claim is denied.

Bilateral Foot Disabilities

The veteran asserted in his substantive appeal that he has 
pain in the arch of his left foot when walking or running.  
The veteran attributes this pain to extended periods of 
walking, running, and marching while in the military.  The 
veteran has also asserted (such as at his November 1996 VA 
examination) that he had stepped on a pointy metal object in 
1993 and sustained a puncture wound to his right sole.  While 
the injury healed without incident, the veteran began 
complaining of blister-like lesions on the sole of his foot 
about twice a month.

Service medical records are silent for treatment of foot 
problems, with the exception of a complaint of blisters in 
September 1995.  On his separation physical in February 1996, 
the veteran's feet were found to be normal.  The veteran did 
indicate that he had foot trouble, which the medical officer 
indicated was related to the veteran stepping on a toy.

Nevertheless, at a VA examination in November 1996, the 
examiner noted that the area of the puncture wound was not 
visible and no residual wound was left.  The examiner 
indicated that an area of slight redness of the skin was 
present which was suggestive of a blister formation.  Aside 
from that, the examiner found that the veteran's feet were 
within normal limits, his posture was normal, and his gait 
was normal.  A second examination by a doctor of podiatry 
that same day found that the veteran's appearance was 
essentially normal, and his functionality was within normal 
limits.  The doctor noted that the veteran was able to squat 
without difficulty and that he stood erect.  The veteran was 
also noted to have a normal gait.  
The medical evidence indicated that the puncture wound had 
healed without residuals, and the medical examinations failed 
to identify the orthopedic foot disabilities claimed by the 
veteran.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, in absence 
of a current foot disability, the veteran's claim is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice in a June 2003 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.  While the veteran has 
never been explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims, he has 
effectively been notified of the need to provide such 
evidence.  The June 2003 letter asked him to send any 
additional information or evidence to the RO.  Additionally, 
a February 2005 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  Under 
these circumstances the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession. 

The Board further finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran in June 2003 was not given 
prior to the first adjudication of the claim, it was given 
prior to a subsequent adjudication (in a February 2005 
supplemental statement of the case).  In short, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records and service medical records have been 
obtained, and the veteran has undergone numerous VA 
examinations (the reports of which have been associated with 
the claims folder).  The veteran was also scheduled to 
testify before the Board, but he failed to appear for the 
hearing.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 20 percent for hypertension is denied.

A rating in excess of 10 percent for a left shoulder 
disability is denied.

A compensable rating for ankylosis of the fifth finger of the 
right hand is denied.

A compensable rating for hemorrhoids is denied.

Service connection for a lower back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.


REMAND

The veteran asserted in his substantive appeal that he has 
continued swelling and severe pain in his left knee stemming 
from a left knee strain during service.

Service medical records show that the veteran incurred left 
knee trauma while wrestling in October 1979.  The ligaments 
were noted to be intact, no swelling or edema was seen, and 
the veteran was assessed with a knee contusion.  The veteran 
again sought treatment for his left knee the next month, in 
November 1979, complaining of knee pain, and the impression 
of a medical collateral ligament strain was rendered.  
Nevertheless, on his separation physical in February 1996, 
the veteran's lower extremities were found to be normal. 

In April 1997, X-rays of the left knee revealed no 
significant abnormality, and the veteran was diagnosed with 
bilateral knee arthralgias with tenderness of tibial 
tubercles.  However, X-rays taken in July 2004 showed 
degenerative knee arthritis bilaterally.  With the veteran 
having been diagnosed to have osteoarthritis in his left 
knee, and with some evidence of knee trauma during service, a 
medical examination addressing the etiology of the 
osteoarthritis in his left knee should be obtained.

As such, this matter is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim.

2.  Schedule the veteran for an 
examination of his left knee.  The 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  The examiner should 
specifically comment on whether it is as 
likely as not that the veteran's 
osteoarthritis of the left knee was 
caused by his time on active duty, 
including trauma noted therein.  Any 
opinion rendered should be supported by a 
complete rationale.

3.  Then, re-adjudicate the claim.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


